       Case 2:19-cr-00156-JAM Document 29 Filed 07/08/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5
     Attorney for Defendant
6    MATTHEW LEE ROBERSON
7
                               IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:19-cr-156-JAM
11                     Plaintiff,                  STIPULATION AND ORDER TO
                                                   CONTINUE STATUS CONFERENCE
12            v.
13    MATTHEW LEE ROBERSON,                         DATE:           July 14, 2020
                                                    TIME            9:15 a.m.
14                     Defendants.                  JUDGE:          Hon. John A. Mendez
15
             By this stipulation, the parties move to continue the status conference until August 25,
16
     2020, and to exclude time between July 14, 2020 and August 25, 2020, under Local Code T4.
17
             The parties agree and stipulate, and request that the Court find the following:
18
             a.      The government will be producing additional discovery which defense counsel
19
     will need further time to review, discuss with the defendant and to pursue investigation. Defense
20
     counsel and the government are continuing their pre-trial discussions toward a possible
21
     resolution.
22
             b.      Defense counsel believes that failure to grant the above-requested continuance
23
     would deny counsel the reasonable time necessary for effective preparation, taking into account
24
     the exercise of due diligence.
25
             c.      Based on the above-stated findings, the ends of justice served by continuing the
26
     case as requested outweigh the interest of the public and the defendants in a trial within the
27
     original date prescribed by the Speedy Trial Act.
28
      Stipulation and Order to Continue Status       -1-          United States v. Roberson, 2:19-cr-156-JAM
      Conference
       Case 2:19-cr-00156-JAM Document 29 Filed 07/08/20 Page 2 of 3



1            d.      For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
2    3161, et seq., within which trial must commence, the time period of July 14, 2020 to August 25,
3    2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code
4    T4] because it results from a continuance granted by the Court at defendants’ request on the basis
5    of the Court’s finding that the ends of justice served by taking such action outweigh the best
6    interest of the public and the defendants in a speedy trial.
7            Nothing in this stipulation and order shall preclude a finding that other provisions of the
8    Speedy Trial Act dictate that additional time periods are excludable from the period within which
9    a trial must commence.
10
11   DATED: July 7, 2020                            Respectfully submitted,
12                                                  HEATHER E. WILLIAMS
13                                                  Federal Defender

14                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
15                                                  Assistant Federal Defender
                                                    Attorney for Matthew Lee Roberson
16
17
18   DATED: July 7, 2020                            MCGREGOR W. SCOTT
                                                    United States Attorney
19
20                                                  /s/ Jason S. Hitt
                                                    JASON S. HITT
21                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -2-           United States v. Roberson, 2:19-cr-156-JAM
      Conference
       Case 2:19-cr-00156-JAM Document 29 Filed 07/08/20 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on August 25, 2020, at 9:15 a.m. The Court orders
9    the time from July 14, 2020 up to and including August 25, 2020, excluded from computation of
10   time within which the trial of this case must commence under the Speedy Trial Act, pursuant to
11   18 U.S.C. §§3161(h)(7), and Local Code T4.
12
      DATED: July 8, 2020                           /s/ John A. Mendez
13
                                                    Honorable John A. Mendez
14                                                  UNITED STATES DISTRICT COURT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status        -3-          United States v. Roberson, 2:19-cr-156-JAM
      Conference
